Winkler, J.
The objections to the indictment are not well taken. A disorderly house is defined to be one kept for the purpose of public prostitution, or as a common resort for prostitutes, vagabonds, etc. Any person who shall keep a disorderly house, either for purposes of public prostitution or for the other purposes mentioned, shall be punished by fine, not less than $100 nor more than $500. Pasc. Dig., Arts. 2027-2029.
The indictment charges that the accused did unlawfully keep a disorderly house, said house then and there being kept for the purpose of public prostitution, with proper commencement and conclusion, time, place, etc.
The objection raised that the case had not been properly transferred from the district court came too late after plea and a mistrial.
The evidence is clear, and establishes the charge laid in the indictment. The motion for new trial was properly overruled.

Affirmed.